Citation Nr: 0915017	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-17 938	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for status post 
bilateral inguinal hernia repair with ilioinguinal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1970 
until December 1972 and from August 1990 until August 1991.  
He also served in the Mississippi Air National Guard from 
1972 to 1980 and from 1984 to 2003. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, in support of his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - commonly referred to 
as a Travel Board hearing.  During the hearing, the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  

Regrettably, the Board is remanding the Veteran's claim for 
service connection for status post bilateral inguinal hernia 
repair with ilioinguinal neuralgia to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  However, the Board is going 
ahead and deciding his claim for sleep apnea.




FINDING OF FACT

The most probative medical evidence on file indicates the 
Veteran's sleep apnea was not caused or made permanently 
worse by his military service - including, in particular, 
flying repeated high altitude missions.


CONCLUSION OF LAW

The Veteran's sleep apnea was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in July 2005 and 
September 2006, the RO advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that the Veteran submit any evidence in his possession that 
might substantiate his claim.  See 73 FR 23353 (Apr. 30, 
2008).  



Consider, as well, that the RO issued that July 2005 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claim, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  It equally 
deserves mentioning that the RO's April 2006 letter advising 
the Veteran of its decision as well as the even more recent 
September 2006 letter also informed him of the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, since providing that additional VCAA notice in 
those April and September 2006 letters, the RO has gone back 
and readjudicated the Veteran's claim in the April 2007 
statement of the case (SOC) and in the November and December 
2007 supplemental statements of the case (SSOCs), including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  It is noteworthy that he is 
represented in this appeal by an accredited veteran's service 
organization, Disabled American Veterans (DAV), and his 
representative more recently submitted additional argument in 
July 2008 as further support for the claim.  The arguments 
the Veteran and his representative have made during the 
course of this appeal, including in their testimony 
during the September 2008 hearing, evidence their actual 
knowledge of the requirements for establishing entitlement to 
service connection for sleep apnea.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.").

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA medical records - including 
the report of his VA Compensation and Pension Examination 
(C&P Exam) discussing the etiology of his sleep apnea, the 
dispositive issue in this appeal.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.



II.  Entitlement to Service Connection for Sleep Apnea

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  



Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
causation do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As just explained, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
proof, there is no valid claim).  Here, the record contains a 
June 2005 report from a private physician, Dr. W.D.F., 
diagnosing the Veteran with sleep apnea.  Hence, there is no 
disputing he has this claimed condition; rather, 
the determinative issue is whether this condition is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



Concerning this, the Veteran, summarily speaking, attributes 
his sleep apnea to flying at high altitudes while in service.  
See his September 2008 hearing testimony.  But, as a layman, 
he is not competent to provide a probative opinion on matters 
requiring medical knowledge, such as a determination of the 
etiology of his sleep apnea; instead, there must be competent 
medical nexus evidence substantiating this alleged cause-and-
effect correlation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In support of his claim, the Veteran has submitted a November 
2006 letter from a physician, Dr. M.J.N, who serves as the 
Chief of Aerospace Medicine in the Mississippi Air National 
Guard.  In this letter, Dr. M.J.N. states that "[w]hile [he] 
can find no data to correlate obstructive sleep apnea with 
flying, there is data to support a correlation between 
obstructive sleep apnea during ascent to high altitudes."  
He also acknowledged that "[i]t would also be difficult to 
determine what role the long hours at an increased altitude 
played in the development of sleep apnea in [the Veteran]."  
Dr. M.J.N. further provided that, while it is likely 
the Veteran's sleep apnea symptoms were overlooked, those 
symptoms would be difficult to discern from the sort of "jet 
lag" that is commonly associated with flying such long 
missions.  Nevertheless, added Dr. M.J.N., it is more likely 
than not that the Veteran's sleep apnea was aggravated by his 
long hours of flying at high altitudes.

As further support for his claim, the Veteran also has 
submitted a June 2007 letter from a private physician, Dr. 
R.C.R.  In this letter, Dr. R.C.R. indicates the Veteran is a 
regular patient of his and was diagnosed with sleep apnea in 
June 2005.  Dr. R.C.R. further provides that "[t]he specific 
date of onset of [the Veteran's] sleep apnea is impossible to 
know with certainty."  Further, added Dr. R.C.R., "[i]t is 
reasonable to presume that it [referring to the sleep apnea] 
was developing prior to the diagnosis in 2005, as [the 
Veteran's] weight increased steadily prior to 2005" and that 
"[i]t is reasonable to suspect, and perhaps presume, that he 
was dealing with some measure of sleep apnea in the years 
beginning around 2000, and thereafter, especially because of 
the significant weight increase."

The record also, however, contains a March 2007 report of a 
VA examiner's opinion regarding the etiology of the Veteran's 
sleep apnea, and the report ultimately discounts the notion 
that this condition is somehow attributable to his military 
service.  The report indicates the examiner reviewed the 
Veteran's claims file for the pertinent medical and other 
history, and the report specifically addresses the purported 
relationship between his flying activities in service and his 
current sleep apnea.  The VA examiner pointed out "[t]here 
is no medical literature that supports high altitudes while 
in flying status causes sleep apnea."  He further discusses 
the letter from Dr. M.J.N, the Chief of Aerospace Medicine, 
as well as the treatise reference he provided in suggesting a 
probable link.  But the VA examiner made particular note of 
the fact that "the physician's letter itself did not make a 
definitive statement as to cause and effect.  The article 
itself was a study of 14 patients and the objective was not 
to establish a cause and effect between high altitude and 
sleep apnea."  The VA examiner further pointed out that 
high altitude is not an accepted risk factor or cause of 
obstructive sleep apnea.  Further, said the VA examiner, 
"[t]o state that flying at high altitudes caused or 
aggravated [the Veteran's] sleep apnea which was diagnosed in 
2005 would require resorting to mere speculation or 
guessing."

In deciding appeals for VA benefits, the Board may 
appropriately favor the opinion of one competent medical 
authority over another, provided that it offers an 
adequate basis for doing so.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).  And a physician's access to the claims file 
and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

While the Board may not reject a medical opinion based on its 
own unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  
 
The VA C&P examiner's report indicates he reviewed the 
Veteran's claims file for the pertinent medical and other 
history, while it is evident that none of the other 
physicians whose comments may be viewed as favorable had such 
access to the claims file but, instead, relied on the 
Veteran's self-reported history and perhaps other records.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

Here, the Board is not rejecting the Veteran's assertion that 
he flew high altitude missions while in the military.  
Indeed, it is clearly evident that he did since his service 
personnel records support his assertion that he was a 
loadmaster and was called to fly at high altitudes for 
protracted periods of time.  And so, although the physicians 
who commented favorably apparently in reliance on his self-
reported history of flying these high altitude missions in 
service, without having access to his claims file to 
independently confirm this, is not reason enough, alone, to 
discredit the probative value of these doctors opinions 
because the history of the Veteran's flying at high altitudes 
in service, on which they relied, is credible.  
See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

The Board also realizes that Dr. R.C.R. has a history of 
treating the Veteran.  However, both the Federal Circuit 
Court and Veterans Claims Court have specifically declined to 
adopt a "treating physician rule" that would give 
preference to statements from a treating physician.  White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4  Vet. App. 467 (1993).  And so this fact, alone, does not 
increase the probative value of Dr. R.C.R.'s opinion.



All of this said, ultimately, the Board finds the VA 
compensation examiner's opinion to be the most probative 
competent medical evidence of record addressing the 
determinative issue of the etiology of the Veteran's sleep 
apnea in terms of whether it is attributable to his military 
service.  That is, while the other commenting physicians 
arguably conclude there is some etiological relationship 
between the Veteran's sleep apnea and his military service, 
the Board finds their opinions to amount to "nonevidence," 
neither for nor against the claim, because service connection 
may not be based on speculation or remote possibility.  
See generally Bloom v. West, 12 Vet. App. 185 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  

More specifically, Dr. M.J.N., while ultimately opining 
positively as to a possible relationship between the 
Veteran's current sleep apnea and his flying at high 
altitudes while in the military, nonetheless readily 
acknowledges that he cannot find any data to support this 
general proposition that the two events in question 
(developing sleep apnea and flying) are causally related and 
that any symptoms that the Veteran may have experienced prior 
to his diagnosis might just as well have been indicative of 
jet lag.  Dr. M.J.N. readily admitted that such a 
relationship would be difficult to determine; and he failed 
to explain how he came to determine, in light of his own 
statements and acknowledgement of the inherent uncertainty, 
that such a relationship exist in this particular instance - 
in spite of its accepted difficulty in determination.  So the 
Board finds Dr. M.J.N.'s opinion to be speculative and 
lacking supportive clinical data or other rationale.  
See Bloom v. West, 12 Vet. App. 185 (1999).  



Similarly, Dr. R.C.R. expressly states that it is 
"impossible" for him to determine when the Veteran 
developed sleep apnea, but that he presumes it is related to 
his weight gain over a period of time preceding his 
diagnosis.  Thus, Dr. R.C.R. cites another relevant factor - 
the Veteran's progressive weight gain, especially during the 
immediately preceding years at issue, as the most likely 
cause of his eventually diagnosed sleep apnea.  And  Dr. 
R.C.R. does not, in turn, relate the progressive weight gain 
to the Veteran flying the high altitude missions.  It 
therefore stands to reason the Veteran would have gained this 
amount of weight, to his detriment, even had he not flown 
those high altitude missions coincident with his 
military service.  So as the VA compensation examiner 
concluded, the Veteran's military service - and, in 
particular, those high altitude flying missions, was not the 
cause of or precipitating factor in his sleep apnea.

And so, the Board finds the VA examiner's negative opinion as 
to whether there is a relationship between the Veteran's 
sleep apnea and his military service to be the most competent 
medical evidence of record, particularly as it is well-
reasoned, based on the Veteran's personal medical history and 
an independent review of his claims file.  So the opinion has 
the proper factual foundation and is thus entitled to a lot 
of probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

The Board also sees that the Veteran's STRs do not mention 
any complaints or treatments relating to sleep apnea as might 
warrant service connection on another basis.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Veteran has 
submitted numerous statements from fellow servicemen 
regarding his falling asleep while performing his duties in 
the military.  But although the Veteran and these other 
laymen are competent to provide evidence of observable 
symptoms, 


they are not competent to provide a probative opinion on the 
determinative issue of causation - as would be the conclusion 
that his sleeping patterns were attributable to as-yet-
diagnosed sleep apnea.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
and see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See 
also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

As further concerns this, the Board reiterates that the 
Veteran's own physician, Dr. M.J.N., has admitted that 
distinguishing the Veteran's symptoms, as they may (or may 
not) have occurred from jet lag would be simply impossible.  
And so, the Board finds that the competent medical evidence 
of record does not establish that his sleeping patterns while 
in service are indicative of sleep apnea.

The Board also notes that there has been some uncertainty 
regarding whether certain periods of time in question 
constituted active duty (AD), ACDUTRA, and/or INACDUTRA for 
purposes of service connection.  Regardless of these 
distinctions, however, there is no competent medical evidence 
indicating the Veteran's sleep apnea was diagnosed before 
June 2005 - so approximately 2 years after his separation 
from all military service, Air National Guard as well as any 
active duty.



For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for sleep apnea is denied.


REMAND

The Veteran is also asserting that he sustained an injury 
while serving as a loadmaster on a mission to Bolivia in 
November 2000, resulting in bilateral hernias that he had to 
have surgically repaired in December 2000.  He further 
asserts that this problem was further aggravated while he was 
on duty between August and November 2002 while he was at 
loadmaster school at Altus AFB, Oklahoma.  He asserts, as 
well, that he was subsequently grounded in December 2002 and 
then discharged due to this disability.  So he is requesting 
service connection for his status post bilateral inguinal 
hernia repair with ilioinguinal neuralgia.

As already explained, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131(West Supp. 2005); 38 C.F.R. § 3.303(a) (2008).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
"[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and a]t all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor."  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have 
basic eligibility for Veterans benefits based on a period of 
duty as a member of a state National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions of 
32 U.S.C. §§ 316, 502, 503, 504, or 505. Id.

To the extent the Veteran is asserting that his current 
status post bilateral inguinal hernia repair with 
ilioinguinal neuralgia is a result of injury or disease 
incurred in or aggravated during his time in the Mississippi 
Air National Guard, the Board notes that only "Veterans" are 
entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131.



To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for purposes of other 
periods of service (e.g., the Veteran's period of active duty 
in the Air Force) does not obviate the need to establish that 
the claimant is also a "Veteran" for purposes of the period 
of ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 
415, 419 (1998).

In order for the Appellant to achieve "Veteran" status and be 
eligible for service connection for disability claimed during 
his inactive service, the record must establish that he was 
disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The Veteran in this case is a "Veteran" based on his active 
duty service in the Air Force from January 1970 until 
December 1972 and from August 1990 until August 1991.  
Therefore, he is entitled to "Veteran" status and the full 
benefit of VA resources for any compensation claim based on 
those periods of service.  But to the extent his claim, 
instead, are predicated on his Mississippi Air National Guard 
service, he must establish that he qualifies as a "Veteran" 
for these additional periods of service before any 
compensation may be awarded.  The dates and character of his 
service such as active duty, ACDUTRA, INACDUTRA or in the 
service of the Governor of Mississippi is necessary to 
adjudicate his claim.  The RO, however, has not obtained his 
Mississippi Air National Guard personnel records to verify 
the dates and character of his service in that capacity.  
Consequently, there is no means of determining whether he 
qualifies as a "Veteran" insofar as these periods of service, 
for VA compensation purposes.



If it is determined the Veteran qualifies as a "Veteran" for 
VA compensation purposes for these additional periods of 
service in question, then a medical opinion is needed to 
decide his claim in terms of whether his status post 
bilateral inguinal hernia repair with ilioinguinal neuralgia 
is attributable to an injury (from heaving lifting) incurred 
in or aggravated by any of those qualifying periods of 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this remaining claim is REMANDED for the 
following additional development and consideration:

1.  Request any associated personnel 
records from the Veteran's period of 
service from 1984 to 2003 when he was 
assigned to the Mississippi Air National 
Guard.  Of particular importance are the 
exact dates of any active duty, ACDUTRA, 
INACDUTRA, and which statute authorized 
the call to duty for each of those periods 
of service.  Also of significance are the 
Veteran's duty assignments or purpose for 
those service periods.  If no such 
personnel records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact. Notify the 
Veteran as required.

2.  Prepare a detailed list of the 
Veteran's qualifying periods of service as 
determined by his National Guard personnel 
records - specifying, if possible, the 
duty assignments on those dates.  Have a 
VA examiner provide an opinion as to the 
etiology of the Veteran's status post 
bilateral inguinal hernia repair with 
ilioinguinal neuralgia, specifically 
indicating whether the Veteran's 
disability is at least as likely as not 
attributable to a heavy-lifting injury 
during a qualifying period of National 
Guard service on active duty, ACDUTRA, 
and/or INACDUTRA.

The examiner must discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from 
review of the record.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history.

3. Then readjudicate the claim for service 
connection for status post bilateral 
inguinal hernia repair with ilioinguinal 
neuralgia in light of the additional 
evidence.  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


